 AETNA PLYWOOD AND VENEER COMPANY329'Aetna Plywood and Veneer CompanyandWarehousemen andMail Order Employees,Local No.743, International Brother-hood of Teamsters,Chauffeurs,Warehousemen,and Helpersof AmericaAetna Plywood and Veneer CompanyandTruck Drivers, OilDrivers, Filling Station and Platform Workers Union, Local705,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases Nos. 13-CA-3261 and 13-CA-3677.February 16, 1961DECISION AND ORDEROn May 3,1960, Trial Examiner Thomas S. Wilson issued his Inter-mediate Report in Case No. 13-CA-3261, finding that the RespondentCompany had engaged in and was engaging in certain unfair laborpractices and recommending that the Respondent Company cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto. Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a support-ing brief, and the General Counsel and Charging Parties also filedbriefs.On June 17, 1960, the General Counsel of the National Labor Rela-tions Board by the Regional Director for the Thirteenth Region, is-sued a complaint against the Respondent Company in Case No.13-CA-3677 alleging that the Respondent Company had engaged inand was engaging in certain unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7 ) of the Act. Copiesof the charge, complaint, and notice of hearing before a Trial Exami-ner were duly served upon the Respondent and the Charging Party.On. August 8, 1960, all the parties in Case No. 13-CA-3677 enteredinto a stipulation of facts, and on August 17, 1960, jointly requestedthe transfer of the case directly to the Board for findings of fact,conclusions of law, and a Decision and Order. The request stated thatthe parties have waived the right to a hearing before a Trial Exami-ner and issuance of an Intermediate Report.The request furtherstated that the charge, complaint, and stipulation of facts constitutedthe entire record in the case, and asked that the case be consolidatedwith Case No. 13-CA-3261 which was then pending before the Board.On August 22, 1960, the Board granted the parties' request to transferCase No. 13-CA-3677 to the Board and to consolidate it with CaseNo. 13-CA-3261.Case No. 13-CA-3261The Board has reviewed the rulings of the Trial Examiner made atthe hearing in Case No. 13-CA-3261 and finds that no prejudicial130 NLRB No. 18. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDerror was committed.The rulings are hereby affirmed. The Boardhas considered the Intermediate Report and the entire record in thiscase, including the exceptions and briefs, and finds merit in the excep-tions of the Respondent to the conclusions and recommendations ofthe Trial Examiner.The relevant findings of fact made by the TrialExaminer are adopted only insofar as consistent with our Decisionherein.'1.The Trial Examiner found that on and after November6, 1958,the Respondent refused to bargain with the Union, thereby convert-ing an economic strike into an unfair labor practice strike and makingthe discharge of the strikers on March 23, 1959, violative of Section8 (a) (1) and (3) of the Act.We do not agree.Early in 1958, the Union that represented Respondent's warehouseemployees notified the Respondent of 11 changes and modifications thatthe Union desired to make in the existing agreement, which was dueto expire on April 30, 1958.Negotiating sessions for a new contractbegan in April 1958 and, at the very first meeting, Respondent's comp-troller stated that the Respondent desired certain "wording changes"in the agreement to be accomplished through the deletion of someparagraphs and the addition of others.However, the Union indi-cated that it wished to discuss its 11 points before any other matterswere considered.By the end of the negotiating session on July 8, 1958, the parties hadreached substantial agreement on all but 4 of the original 11 demands.The issues still in dispute were: (1) a wage increase; (2) a cost-of-living clause; (3) dependent coverage on insurance; and (4) vacationpolicy.At this session, the Union informed the Respondent that theemployees had voted to strike unless they received a better offer.Asno better offer was forthcoming, the 14 warehouse employees went onstrike on July 22, 1958, and were still on strike at the time of the hear-ing.All parties concede that the strike was economic at its inception.At the first negotiating session held after the strike began, the Re-spondent announced that it was withdrawing all offers it had made upto that point.Although further meetings were held on August 21and September 25, no progress was made toward resolving the issuesin dispute.At a meeting held on November 6, 1958, the Respondent for thefirst time brought into the negotiations certain changes in the con-tract that it wanted to make.Respondent specifically mentioned a1The Trial Examiner found that Respondent is an Illinois corporation since it was soalleged in paragraph numbered 2(a) of the complaint and admitted in the Respondents'answer.However, it is clear from Respondents' brief as well as from the stipulation offacts in Case No. 13-CA-3644 that Respondent Is a Delaware corporation, and we so find.Subsequent to the hearing a motion was made by Respondent to correct certain errorsin the transcript.This motion was served on all parties to the proceeding and no objec-tion was raised.The motion is hereby granted. AETNA PLYWOOD AND VENEER COMPANY331desire to eliminate the contract requirements that 24 hours before anemployee was to work overtime, he must be notified of this fact, andthat salesmen could not pull out plywood sheets for the purpose ofshowing them to a customer. The Union seemed agreeable to elimina-tion of the latter requirement providedsalesmendid not fill ordersor load trucks, but the Union's attorney suggested that Respondentput all its suggested changes in writing and that the parties meetagain the next day to consider them.On November 7, 1958, the Respondent presented four written pro-posals.These were: (1) a management prerogative clause, (2) a no-strike clause, (3) a clause dealing with the hiring of casual workers,and (4) a clause to the effect that salesmen and foremen might performat any time warehouse work necessary to meet customer and serviceneeds.The Union agreed to the no-strike clause and managementclause as drafted,' but refused to accept the provision regarding casualworkers.On the foremen and salesmen issue, the Union advanced twocounterproposals limiting the situations under which foremen andsalesmen might perform warehouse work.During the discussion at this meeting, Respondent President Davisstated that the Company had learned during the course of the strikethat it was able to handle all its work withlesspeople.Davis men-tioned that six office employees were then handling the warehousework and were turning out a volume of work equal to that turned outby all the warehouse employees before the strike.Union PresidentPeters testified that Davis further said that Respondent would onlywant six of the striking employees back.Although Davis deniedmentioning any specific number, it is clear that from November 7 on,the Respondent maintained the position that it would substantiallyreduce its warehouse staff at the end of the strike.At the next bargaining session held on November 13, 1958, Re-spondent submitted another proposal to the Union.This proposalcontained a different form of management prerogative clause fromthe one submitted on November 7. It also accepted the proposal onwarehouse work by thesalesmenwhich the Union had advanced onNovember 7, but with regard to similar work by foremen, the pro-posal stated that foremen might perform any work necessary to effi-ciently utilize their time.The November 13 proposal also contained a clause that requiredany warehouseman who was asked to work overtime to perform suchovertime work as a condition of employment unless such warehouse-man could produce a substitute.The proposal did not contain a wageschedule, however, as the Respondent maintained that agreement2In section III, A, of the Intermediate Report, the Trial Examiner states only that theUnion agreed to the no-strike clause,but a document prepared by the Union's attorneyon November 7, 1958, indicates union acceptance of the management clause as well. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have to be reached on other points before the Company wouldmake a wage offer.The next meeting was held on November 26, 1958. The Union saidit could not accept Respondent's proposal on the foremen and sales-men issues and on compulsory overtime.Respondent refused tochange its last proposal.The parties did not meet again until 1959 when three further un-successful attempts were made to resolve their differences.The lastmeeting was held on February 6, 1959, and shortly afterwards, Re-spondent began to hire replacements for the strikersIn concluding that the Respondent refused to bargain on and afterNovember 6, 1958, the Trial Examiner primarily relied on the "sud-den and unexpected demands" made by the Respondent on November6, 1958, and "the very nature of those demands coupled with the threatof substantial reduction of employees in the warehouse unit...."We do not agree with the Trial Examiner's characterization of Re-spondent's proposal as "sudden and unexpected" in view of the un-contradicted testimony of one of Respondent's negotiators that theCompany indicated at the first negotiation session in April 1958 thatit desired certain changes in the contract.The Union, however, in-sisted that its 11 proposed changes and modifications be consideredfirst and it was not until a virtual stalemate had been reached on 4 ofthese 11 proposals that Respondent advanced its suggested changes.Furthermore this is not a case where there was a constant shifting ofpositions by the Respondents or the introduction of new demands justas agreement seemed imminent,' for Respondent did not shift fromits demands of November 6 although it was willing to modify them,,and in view of the four basic issues still in dispute on November 6 itcan hardly be maintained that agreement was imminent.As further evidence of the Respondent's refusal to bargain, theTrial Examiner points to "the very nature of" the demands made onNovember 6, 1958, "coupled with the threat of substantial reductionof employees in the warehouse unit. . . ."However, with regard tothe four changes proposed by the Respondent, we note that the Unionagreed at once to the no-strike and management clause.With regardto the proposal that foremen perform warehouse work, the Union sub-mitted a counterproposal that acknowledged that salesmen and fore-men might do such work but limited the circumstances under whichsuch work might be done. The final proposal dealing with the hiringof casual workers was totally rejected by the Union. In view of theUnion's response to these changes and in view of the very substance8Cf. J.W. Woodruff,Sr., d/b/a Atlanta Broadcasting Company,90 NLRB 808, enfd.193 F. 2d 641(C.A.5) ; L. G.Everist, Inc,103 NLRB 308. In these cases,the newdemands of shifts in position were part of a pattern which included independent viola-tions of Section 8(a) (1) orperse violations of Section 8(a) (5).No such additional evi-dence indicating lack of good faith exists in this case. AETNA PLYWOOD AND VENEER COMPANY333of the changes, we fail to see how these proposals evidence a lack ofgood faith.Furthermore, the Trial Examiner characterized Respondent's an-nouncement on November 7 that it intended to reduce substantiallythe size of the warehouse unit at the end of the strike its a "threat."Yet there was uncontradicted testimony by Respondent's presidentthat the decision to reduce the number of warehousemen was madebecause the Company had learned during the course of the strike thatit could turn out the same volume of work with substantially feweremployees.That Respondent's position was not a threat but rathera statement of intention is born out by the fact, not considered by theTrial Examiner, that at the time of the hearing Respondent had onlysix men working in the warehouse.The Trial Examiner further found that from November 6, 1958,until February 6, 1959, all bargaining was "centered exclusively" uponRespondent's demands.Although it is true that most of the bargain-ing after November 6 concerned changes advanced by the Respondent,the record reveals several instances where other matters were dis-cussed.Thus on January 16, 1959, Respondent agreed to raise itscontribution to the pension fund and agreed to a union proposal forfuneral leave.At the last meeting on February 6, 1959, the questionof wages was discussed again.The Trial Examiner found that the Union's offer of February 4,1959, amounted to a "virtual capitulation by the union." In reachingthis conclusion, however, the Trial Examiner appears to have con-fused the proposal made by the Respondent on January 16 with a con-cession in response to this proposal made by the Union on February 4.The written proposal attributed to the Union by the Trial Examineron February 4 was, in fact, that of the Respondent made on January16.The Respondent proposed, in pertinent part, that employees inor out of the bargaining unit could be used in taking of inventory, thatforemen might perform any work necessary to efficiently utilize theirtime, and that overtime work could be required as a condition of em-ployment.Had the Union, as found by the Trial Examiner, agreedto these proposals, it would, indeed, have been a "virtual capitulation."However, the record shows that on February 4 the Union proposedthat foremen might workif this did not take over 20 percent of theirtime,salesmen would not be permitted to work, and employees wouldwork on emergency overtime,but senior men would not be requiredto work overtime as a condition of employment.Thus it is clear, con-trary to the Trial Examiner, that no "capitulation" by the Unionoccurred on February 4.The final piece of evidence relied on by the Trial Examiner to proveRespondent's lack of good-faith bargaining relates to the filing of theRM petition on March 23, 1959. Since the petition stated that the 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of employees in the unit was "14," the Trial Examiner con-cludes that Respondent's contention that it intended to substantiallyreduce the number of warehouse employees after the strike was"false, unreal and fictitious."However, the Respondent's presidenttestified that the figure 14 was chosen as a figure of convenience, eventhough a total of 18 employees had been hired in February and March1959.The Trial Examiner also makes the point that in filing the RMpetition with only replacements as eligible voters, the Respondent wasengaging in the "well known stratagem" to rid itself of the Union.Whatever the merits of the policy of permitting only replacementsof economic strikers to vote may have been (a policy changed by therecent amendments to the Act), we do not believe that an inference oflack of good faith can be drawn from an employer's utilization of aprocedure that was lawful at the time.In view of the foregoing, and upon the entire record in this case,we find that the evidence fails to establish that the Respondent refusedto bargain in good faith with the Union.2.The Union contends that even if no refusal to bargain is found,the strikers are entitled to reinstatement since they were never perma-nently replaced.There is no merit to this contention.When the negotiations finally broke down completely in February1959, the Employer began hiring replacements.A total of 18 ware-house employees were hired from the beginning of February toMarch 23, 1959. On March 23, 1959, the Respondent sent a letter toall strikers informing them that the Company had hired permanentreplacements and that their employment with the Company thereforewas terminated. Since we have found that the strikers were economicstrikers at all times, the Respondent was entitled to replace themwith permanent employees.The record indicates that the employeeshired in February and March 1960 were hired with the intention ofperforming all warehouse work then available even though it is alsoclear that the Employer intended to reduce the size of the warehouseunit as soon as possible. In our opinion, there is sufficient evidence tosupport the position that the strikers had been permanently replacedbefore the Employer sent the termination notices.Accordingly, wefind that the failure to reinstate the 14 strikers was not discriminatory.CaseNo. 13-CA-3766With respect to the unfair labor practices in Case No. 13-CA-3677,the complaint alleges, in substance, that on or about March 15, 1960,and at all times thereafter, the Respondent has discriminated againstits drivers who were represented by Truck Drivers, Oil Drivers, Fill-ing Station and Platform Workers Union, Local 705, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (herein called Local 705), by refusing to reinstate or re- AETNA PLYWOOD AND VENEER COMPANY335employ such drivers after their unconditional offer to return to work.The complaint further alleges that such discrimination has discouragedand is discouraging membership in Local 705. The conduct of theRespondent in refusing to reinstate or reemploy its drivers is allegedto be an unfair labor practice violative of Section 8(a) (1) and (3) ofthe Act.Upon the basis of the parties' stipulation of facts, the briefs, andthe entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein has been, aDelaware corporation with principal offices and place of business lo-cated at Chicago, Illinois, where it is now and at all times materialherein has been engaged in the sale and distribution of plywood andrelated wood products.During the 12 months' period ending Octo-ber 1, 1959, a representative period, the Respondent purchased mate-rial outside the State of Illinois valued in excess of $100,000, andcaused such material to be shipped directly to its place of businesslocated at Chicago, Illinois.Upon the above-admitted facts, we find that the Respondent Com-pany is engaged in commerce within the meaning of the Act and thatit will effectuate the purposes of the Act to assert jurisdiction in thiscase.IL THELABOR ORGANIZATION INVOLVEDTruck Drivers, Oil Drivers, Filling Station and Platform WorkersUnion, Local 705, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is a labor organizationas defined in Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESThe facts as stipulated show that in 1958 the Respondent was aparty to a collective-bargaining agreement with Local 705 coveringall of the Respondent's drivers. In the summer of 1958, the Respond-ent had in its employ five drivers, one of whom normally worked inthe warehouse unit and who was driving temporarily.When thewarehouse employees of the Respondent went out on strike on July 22,1958, all of the Respondent's drivers refused to cross the picket lineset up by the warehouse employees. In October and December 1959the Respondent replaced the drivers who were engaged in the sym-pathy strike with three individuals who have been employed as driversby the Respondent since their respective dates of hire.The refusal ofthe drivers represented by Local 705 to cross the picket line set up byLocal 743 continued until March 15, 1960, when the business agent 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Local 705 made an unconditional offer to return to work on behalf,of the drivers.The Respondent has refused and continues to refuseto reinstate the drivers for whom an unconditional offer to return towork was made on the ground that they have been permanentlyreplaced.In Case No. 13-CA-3261, the Board found that the Respondent didnot refuse to bargain with Local 743 and that the strike which beganon July 22, 1958, was not an unfair labor practice strike. Therefore,the employees in the drivers unit represented by Local 705 stand in nobetter position than the employees in the warehouse unit representedby Local 743. Both groups of employees were always economicstrikers.It is well settled that economic strikers can be replaced at,any time prior to their unconditional application for reinstatement.'As it is admitted that the employees represented by Local 705 werereplaced, we conclude that the Respondent's refusal to reinstate orreemploy these employees was not discrimination in violation of theAct.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of'Section 2(6) and (7) of the Act.2.Local 705 is a labor organization within the meaning of Section2(5) of the Act.3.The record does not establish that Respondent has violated Sec-tion 8(a) (1) and (3) of the Act.[The Board dismissed the complaints in Cases Nos. 13-CA-3261and 13-CA-3677.]United Grvndting Service, Inc.,118 NLRB 67.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed April 27,1959,byWarehousemen and Mail Order Em-ployees, Local No.743, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen,and Helpers of America,hereinafter called the Union,theGeneralCounsel of the National Labor Relations Board,hereinafter called the GeneralCounsel I and the Board,respectively,by the Regional Director for the ThirteenthRegion(Chicago, Illinois),issued its complaint dated October 15, 1959, againstAetna Plywood and Veneer Company, hereinafter referred to as the Respondent.The complaint alleged, in substance, that on or about March 23, 1959, theRespondent discharged 11 named employees who had gone on strike against theRespondent on or about July 22, 1958, which strike Respondent controverted intoan unfair labor practice strike by refusing to bargain with the Union on and afterNovember 6, 1958.Copies of the complaint,the charge,and notice of hearingthereon were duly served upon the Respondent and the Union.Respondent duly filed its answer admitting certain allegations of the complaint'but denying the commission of any unfair labor practices.Pursuant to notice,a hearing was held on January 25, 1960, at Chicago,Illinois,before the duly designated Trial Examiner.All parties were represented at theiThis term specifically includes the attorneys appearing for the General Counsel at thehearing. AETNA PLYWOOD AND VENEER COMPANY337hearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence, and to present oral argument at the closeof the hearing and thereafter to file briefs as well as proposed findings of fact andconclusions of law.Oral argument at the conclusion of the hearing was waived byallparties.Briefswere received from each of the parties on or before March8, 1960.Upon the entire record in the case, and from the Trial Examiner's observation ofthe witnesses the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAetna Plywood and Veneer Company is, and at all times material herein hasbeen, an Illinois corporation with its principal office and place of business locatedat Chicago, Illinois, where it is now, and at all times material herein has been, en-gaged in the sale and distribution of plywood and related wood products.Duringthe 12-month period ending October 1, 1959, a representative period, the Respondentpurchased material outside the State of Illinois, valued in the excess of $100,000,and caused such materials to be shipped directly to its place of business located atChicago, Illinois.Respondent admits, and the Trial Examiner finds, that at all times material hereinRespondent has been engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDWarehousemen and Mail Order Employees, Local No. 743, International Brother-hood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America, is a labororganization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The factsIn 1955 the Respondent and the Union entered into a collective-bargaining con-tract covering the Respondent's warehouse employees who comprised a unit of 14employees.By its terms this contract was to run until April 30, 1958, when it wouldrenew itself for an additional year unless notice was given by either party of itsdesire to amend or terminate the agreement.By letter dated March 13, 1958, the Union gave notice to Respondent of 11"changes and modifications" which it wished to have incorporated in a new contractwith Respondent.Respondent gave no notice of its desire for changes or modifica-tions except that in one of the early negotiation meetings one of its representativesdid state that the Respondent had some "wording changes" it wanted.Donald L. Davis, Jr., became Respondent's president on July 1, 1958, succeedinghis father in that position.By the conclusion of the negotiating meeting on July 8 the parties had reachedsubstantial agreement on all but 4 of the Union's original 11 demands: (1) wages;(2) cost-of-living clause; (3) dependent medical coverage; and (4) vacation policy.During this meeting Donald Peters, union president, informed the Respondent'snegotiator that the warehouse employees had voted to go on strike unless agreementwas reached on these remaining four demands.As no satisfactory agreement was reached on these 4 demands at subsequentnegotiations, the 14 employees in the appropriate unit went on strike on or aboutJuly 22, 1958.General Counsel and the Union both concede that this strike waseconomic at its inception.At the following negotiation meeting of July 25, 1958, the Respondent announcedthat it was withdrawing all previous offers made to the Union during the negotia-tions.However, the parties met thereafter on August 21 and September 25 duringwhich they were still unable to reach agreement.Up to this point the negotiationshad dealt exclusively with the Union's 11-point program.The next negotiating session was held on November 6. It was at this meetingthat the Respondent for the first time announced that it had certain changes itdesired made in the contract and agreed to submit these proposed changes in writingthe following day.On November 7 the Respondent submitted the following pro-posed changes:1.During the period of this Agreement, the Union will not authorize orcondone any strikes, sitdowns, slowdowns, or stoppages of work or any boy-597254-61-vol 130-23 338DECISIONS OF NATIONAL- LABOR RELATIONS BOARDcolts or picketing at the employer's plants.During the period of this Agree-ment the employer shall not engage in any lockout.Any employee initiating,encouraging,or engaging in any strike, sitdown,slowdown,or stoppage of work,or boycott or picketing at the employer's plant,shall be subject to discharge or disciplinary action at the direction of theEmployer.2.The Employerhas the exclusive right and power,subject to the provisionsof this Agreement,tomanage its plant and direct its working forces.Theserights and powers shall not be used for the purpose of discriminating againstany member of the union,or against any employee because of bona fideactivities on behalf of the Union which do not interfere with production in theplant or other business of the Employer.3.The Company shall have the rightto hire casualworkersat any time tohandle unusual work loads or peak loads beyond the capacity of the workcrew current at that time.4.Theforemen or salesmen may perform at any time warehouse worknecessary to meet the customer and service needs.Afterconsultation the Union agreed to the strike clause as drafted but refused toaccept the provision regarding casual workers.As for the other two proposals, theUnion submitted the following counterproposals:1.Salesmen may perform work in the warehouse when it is in connectionwith the selling activity or for purposes of selling merchandise to the customer.2.Foremen may perform work in the warehouse when warehouse employeesare absent or not available or when practical business operation so require.During the discussion at this meeting Davis announced that from the Respondent'sexperience in the warehouse during the strike, the Respondent had determined thatithad been paying for too many man hours of work in the warehouseas 6 inex-perienced office employees assisted by the foremen and salesmen had done anamount of work "equal" to that done prior to the strike by the 14 warehouseemployees.Therefore, according to Davis, the Respondent had determined that it would sub-stantially reduce its warehouse staff at the end of the strike.Peters answered that,if the staff was to be reduced to six in the warehouse unit, as indicated it would beimpossible for him to secure ratification of any contract with the Respondent be-cause, in order to secure such ratification, more than 50 percent of the then em-ployees in the unit would have to vote themselves out of jobs. Peters also objectedto the provisions regarding casual workers, foremen, and salesmen on the groundsthat that would also have an adverse influence upon the number of employees in theunit for which he was bargaining and tend to eliminate such unit .2 Following theUnion's counterproposals as noted above, the November 7 meeting was adjourneduntilNovember 13 because of illness of Davis' mother without further agreement.At the meeting of November 13 Respondent submitted another counterproposalwhich included for the first time a management prerogative clause as follows:It is recognized that,unless specifically restricted in this Contract, the manage-ment of the operation,the direction of working force including,but not limitedto, the right to hire, suspend, promote or demote, discharge or transfer fromjob-to-job, and the right to lay off employees for lack of work or materials, themethods, processes, materials, and methods of operating the Company, and theright to schedule production, shall be vested exclusively with the Employer andshall be considered exclusive functions of the management of the Company,provided that this shall not be used in any way for the purpose of discriminationagainst any union employee.The proposal accepted the Union's suggestion regarding the working of salesmenin the warehouse but added the following regarding the foremen: "The foremen mayperform any work necessary to efficiently utilize their time."Respondent's counterproposal retained the same clause regarding the hiring ofcasualworkers and some new phraseology regarding strikes as well as deleting2 The one real conflict of testimony in this record grows out of the fact that Peterstestified that Davis had fixed the complement of warehouse workers after the strike atsix,whereas Davis denied that any specific number had been mentioned.The TrialExaminer considers this conflict immaterial because Davis' testimony shows that he recog-nized that Peters had received the definite impression that the warehouse staff was to bereduced to six and yet did nothing to correct that impression if it were erroneous. AETNA PLYWOOD AND VENEER COMPANY339certain provisions agreed to theretofore.Under"overtime," on which previously theparties had been in accord,the Respondent added a new clause as follows:Any warehouseman or crew of warehousemen who are asked to work overtimewill be expectedas a condition of employmentto do such overtime work unlessthey are able to get another warehouseman employee or a crew of employeeswho are willing to substitute.[Emphasis supplied.]The Union continued to object to the use of foremen and of casual workers in thewarehouse unit on the ground that it would result in the diminution of the unit forwhich the Union was bargaining and the undermining of the Union as the bargainingagent of the employees.Peters also objected to making the working of overtime a"condition of employment."At thenext meeting on January 16, 1959,the Respondent submitted a written pro-posal consisting of the same four points in almost the exact same language.Againthe issues in the dispute were the same: the use of foremen,salesmen,and casualworkers to perform the warehouse work.The fact that only six union employeeswould be recalled and also compulsory overtime.The parties met on February 4 in separate rooms with conciliators from the FederalMediation and Conciliation Service.After the conciliators reported that theparties each refused to move, Peters for the Union submitted in writing to the con-ciliator a proposal permitting the use of any employee in taking inventory, permittingforemen to perform work,allowing the working of overtime to become a condition ofemployment,and agreeing to the Respondent's contention on a new change it hadsuggested.This offer amounted to a virtual capitulation by the Union.The con-ciliator left the room but subsequently reported back that the Company would haveto consult its other officers regarding the offer.The last meeting between the parties was held February 6 when the Respondentsubmitted another contract, in which the only change on the disputed issues was aclause stating:No foreman or salesman will be utilized for work in the bargaining uniton a f ull-time basiswithout giving an opportunity to work to one of the fourteen (14) menwho were a part of the regular working crew at the time of the strike, and whoare not working because of being laid off. [Emphasis supplied.]In this contract the Respondent made seniority on layoffs, recalls, and reduction inworking force subject to the "ability" of the employee to perform the work available.This meeting ended with the parties in exactly the same positions they held beforethe meeting.By letter dated March 23,1959, over the signature of Don L.Davis, Jr., the Re-spondent notified the Union as follows:We have hired permanent replacements for our striking employees since yourrejection of our offer of February 6, 1959.This raises the question as towhether your organization now represents our employees.We have petitionedthe National Labor Relations Board to hold an election to determine this issue.The Union having rejected the Company's proposal of February 6, 1959, theCompany is hereby withdrawing any and all offers made to your organization inthe course of our collective bargaining negotiations.On this same March 23, 1959,the Respondent sent letters to each of the 14 formerwarehouse employees reading as follows:You are hereby notified that the Company has hired a permanent replacementfor your job and that your employment with the Company has been terminated.On the same day the Respondent filed an RM petition covering "all warehouseemployees employed at the Company's warehouse at 1731 Elston Avenue, Chicago,.Illinois," and giving the number of employees in the unit as "14."On March 25 theRespondent submitted a list of the permanent replacements for the striking em-ployees and the eligibility list for the election.This list contained a total of 18names, none of whom was a striking employee.B. ConclusionsAdmittedly the Union was the recognized bargaining representative of a unit con-sisting of Respondent's 14 warehouse employees, at least, until March23, 1959,when Respondent"terminated"the 14 striking warehouse employees and thereuponexpressed a "doubt"for the first time concerning the Union's representative capacity.Also admittedly the strike of July 22, 1958, was in origin an economic strike sothat the strikers risked the loss of their employment if and when Respondent chose 340DECISIONSOF NATIONALLABOR RELATIONS BOARDto permanently replace them.Further it is admitted that Respondent did not choose'to hire replacements,permanent or otherwise,at least until after February 6, 1959.As it is also admitted that no unconditional request for remstatement has yetbeen made by the strikers,the question at issue here is whether this strike has beenconverted into an unfair labor practice strike so that Respondent discriminatedagainst the strikers by purporting to terminate them on March 23, 1959, on thegrounds that they had been"permanently replaced."Unfair labor practice strikersdo not lose their rights to reinstatement upon being replaced.The conversion of thestrike in this case could only occur if it is found that the Respondent refused tobargain and thereby extended the strike.The lengthy bargaining in this case,which began in March 1958 and ended Febru-ary 6,1959, had two distinct phases.The first phase which extended from March1958 to November 6, 1958, was characterized by what the Board refers to as "hardbargaining"exclusively over the 11 demands made by the Union in its letter openingthe contract.During this period the only demands at issue were those raised by theUnion as Respondent had given no notice of proposed changes in the contract despiteone tentative oral suggestion that Respondent might want some unspecified"wordingchanges" made.Even after the Union decided to use its economic weapon, thestrike, on July 22, 1958, this hard bargaining continued.Progress was in fact madeas evidenced by the fact that only 4 of the 11 issues remained unsolved on No-vember 6, 1958.The second phase of the bargaining began on November 6, 1958, when, withoutnotice and for the first time, Respondent suddenly announced four major, sub-stantive changes it wanted made in the contract:(1) a no-strike clause;(2) a man-agement prerogative clause;(3) the right to hire casual workmen at any time in thewarehouse unit; and(4) the right for foremen and salesmen to do warehouse work.These sudden new demands were accompanied by, and tailored to,Respondent'ssimultaneous oral announcement that, after the strike,Respondent was going to sub-stantially reduce the number of warehousemen(as the Respondent testified)or thatthe Respondent stated: "We are not going to use any warehousemen anymore.Wewill be able to do without them because we are going to have to use foremen andthese salesmen to do the work[warehouse],and we will only want six of the"menback to work" (as the Union testified) .3Respondent also demanded the right toselect the men to be reinstated after.the strike and only after a long debate agreed toreturn the men according to seniority.All the bargaining from that time on untilFebruary 6, 1959, centered exclusively upon these demands of the Respondent, plusamanagement prerogative clause which Respondent subsequently added.TheUnion pointed out that, if agreed to,these demands would permit Respondent toeliminate the unit and to completely undermine the Union's position as the bargainingrepresentative for the employees still in that unit.Respondent'sfinal offer ofFebruary 6, 1959,proves that,despite a practical capitulation by the Union onFebruary4,Respondent remained not only adamant on these changes,but, in fact,had improved them in order to make the elimination of the unit and the underminingof the Union's representative capacity even easier.In a strikingly similar situation the Board has recently(March 4, 1960)expoundedthe law on this point inLewin-Mathes Company, Division of Cerro de Pasco Corpora-tion,126 NLRB 936.The Respondent,however, insisted on its own proposed recognition clausewhich varied from the unit description in the certification in that it recognizedthe Union as the representative only of employees"classified"asmaintenanceelectricians rather than of employees performing electrical maintenance workwhich is implicit in the certification.The Respondent'spurpose for thus nar-rowing the Union's representative status is revealed by another provision in theRespondent's proposed recognition clause wherein the Respondent reserved toitself the right to "assign[ing] work normally done by the employees in the unitto employees normally employed outside this bargaining unit.TheUnion objected to these clauses because they undermined its bargaining statusand could serve as a convenient vehicle for destroying the certified unit.Ob-viously, there was justification for such apprehension.Although the Respond-ent utimately agreed to accept the Union's certified unit description, it neverthe-less adamantly insisted on retaining this right to assign electrical maintenancework to employees outside the unit and this position,as the Trial Examinerfound, constituted a continuing stumblingblockto agreement.Consistent with its foregoing position,the Respondent also demanded a man-agement prerogative clause which recognized its absolute right to assign work8This conflict need not be resolved AETNA PLYWOOD AND VENEER COMPANY3411of maintenance electricians to employees outside the certified unit.Because thisclause also undercut its representative status, the Union opposed it. It is clearthat acceptance of this clause,as well as the recognition clauses discussed above,would completely remove the question of work assignments from the grievanceprocedure and would leave the Union in the impotent position of witnessingwork "normally"performed by members of the unit being given to employees"outside" the unit.As the TrialExaminer found,the Respondent's insistenceon the management clause with respect to the absolute right to assign workwas an additional deterrent to the parties' reaching an agreement.Based upon this evidence the Board reversed the Trial Examiner and found that thecompany had refused to bargain.The evidence in the instant requires the samefinding by this Trial Examiner.In addition,on March 23, 1959, Respondent"terminated"the employment of thestrikers on the grounds that they had been"replaced"permanently and on that sameday filed an RM petition with the Board stating the number of employees in the unitas being "14."ThereafterRespondent filed an eligibility list for the proposed elec-tion containing the names of 18 employees,none of whom were strikers.This de-scription of 14 employees in the unit indicates that Respondent had deliberately stalledthe negotiations with the Union for a period of many months on the false, unreal,and fictitious contention that Respondent intended to substantially reduce the numberof employees in the unit after the strike. Such is another indication that the Re-spondent was not bargaining in good faith on and after November 6, 1958.Either that or the Respondent by filing this RM petition with only replacementsas eligible voters was engaging in the well-known stratagem under Taft-Hartleywhereby union employees and union bargaining agents can be eliminated at the timeof an economic strike by resort to a Board election at which only replacements areeligible to vote.This stratagem has been so well recognized for many years as oneof the weaknesses of the Taft-Hartley Act that even the President of the UnitedStates has had occasion to remark on it.That this technique was not unknown toRespondent's labor consultant is obvious from the similar technique employed byRespondent upon his advice as described in the case ofLocal 135, InternationalBrotherhood of Teamsters, etc. (Aetna Plywood & Veneer Company),126 NLRB251, decided January 20, 1960, of which the Trial Examiner hereby takes judicialknowledge.The whole coterie of facts in the instant matter from the sudden and unexpecteddemands made by Respondent on November 6, 1958,the very nature of those de-mands coupled with the threat of substantial reduction of employees in the ware-house unit,the adamant adherence to, and strengthening of, those demands byRespondent together with the several temporary diversions created by Respondentfrom time to time, plus theMarch 23,1959, "terminations"of strikers and the filingof the RM petition for a unit of 14 employees,leads but to the conclusion that onand after November 6, 1958, Respondent was sitting at the negotiations with a firmresolve either to reach no agreement with the Union or to provide for the eliminationof the Union as the bargaining agent by abolishing the bargaining unit.This con-stitutes a refusal to bargain in violation of Section 8(a)(5) and(1)which neces-sarily prolonged the economic strike and converted it on November 6, 1958, into anunfair labor practice strike as of that date.The Trial Examiner so finds.As a necessary corollary thereto the Trial Examiner must also find that on andafterNovember 6, 1958, the strikers became unfair labor practice strikers so thatthe terminations of March 23, 1959, were discriminatory and in violation of Section8(a) (3) and(1) of the Act. The Trial Examiner so finds.However, Respondent accuses the Union of being guilty of a refusal to bargainbecause it never "withdrew"a provision in a proposed strike settlement agreementproposed by the Union on November 7, 1958, which contained the following provi-sion:"Termination of strike and release of all litigation and claims in accordancewith suggested strike settlement memorandum.Withdrawal of all charges, claims oractions againstLocal 200."This seems to be a defense of desperation because the evidence shows withoutcontradiction that the matter was never discussed after the proposal was submittedand, therefore,had no effect upon the subsequent negotiations.The Trial Examiner further finds that Respondent discriminatorily discharged the11 employees on strike by letter of March 23, 1959.As unfair labor practicestrikers, the 11 strikers retained their status as employees within the meaning of theAct, were protected from discharge,and were entitled to reinstatement upon request 342DECISIONSOF NATIONAL LABORRELATIONS BOARD.even though this involved the discharge of employees who had "replaced" them.4Mastro Plastics Corp. et al. v. N.L.R.B.,350 U.S. 270, 278, 286.However, as these11 employees have not yet abandoned their strike nor requested reinstatement fromRespondent, they are not as yet entitled to reinstatement.Upon ending the strikeand requesting reinstatement from Respondent, they will be entitled to reinstatementeven though this involves the discharge of employees hired by the Respondent onand after November 6, 1958.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent discriminated in regard to the hire andtenure of employment of the striking employees by discharging each of them onMarch 23, 1959, as set forth above, the Trial Examiner will recommend that, uponrequest, the Respondent offer to each of them immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, dismissing, if necessary, those employees hired by theRespondent on and after November 6, 1958.The unfair labor practices committed by the Respondent in the instant case aresuch as to indicate an attitude of opposition to the purposes of the Act generally.In order, therefore, to make effective the interdependent guarantees of Section 7of the Act, thereby minimizing industrial strike which burdens and obstructs com-merce, and to effectuate the policies of the Act, it will be recommended that theRespondent cease and desist from infringing in any manner upon the rights guaran-teed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Warehousemen and Mail Order Employees, Local No. 743, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America, isa labor organization within themeaning ofSection 2(5) of the Act.2.By discharging Chester Luka, Lawrence Lucas, John Niewinski, Albert Miller,James Johnson, George Delnick, Stanley Nowak, Joseph Petek,, Raymond Ostrow-ski,William Lynch, and Joseph Niewinski on March 23, 1959, thusdiscriminating inregard to the hire and tenure of employment of each of them because he engaged inunionactivities for the purposes of collective bargaining or other mutual aid or pro-tection, the Respondent has engagedin and is engaging in unfairlabor practiceswithin the meaning of Section 8 (a) (3) and (1) of the Act.3.By thus interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has committed unfairlabor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]4 In view of the findings here the Trial Examiner sees no reason to consider the questionof whether the strikers had actually been "permanently replaced" as claimed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Man-agementRelations Act, we hereby notify our employees that:Upon request we will offer to the employees named below immediate and fullreinstatement to his former or substantially equivalent position without preju-dice to any seniority or other rights and privileges enjoyed: WEST INDIA FRUIT AND STEAMSHIP COMPANY,INC.343Chester LukaGeorge DelnickLawrence LucasStanley NowakJohn NiewinskiJoseph PetekAlbertMillerRaymond OstrowskiJames JohnsonWilliam LynchJoseph NiewinskiWE WILL NOT in any manner interfere with,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist Warehousemen and Mail Order Employees,Local No. 743,International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Help-ers of America,or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activities forthe purposes of collectively bargaining or other mutual aid or protection, orto refrain from any or all such activities,except to the extent that such member-ship may be affected by an agreement requiring membership in a labor organi-zation as a condition of employment,as authorized in Section 8 (a) (3) of theAct.WE WILL NOT discriminate in regardto thehire or tenure of employment orany term or condition of employment of any employee because of membershipin or activities on behalf of Warehousemen and Mail OrderEmployees, LocalNo. 743,International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,or because he is engaged in concerted activities forthe mutual aid or protection of the employees.AETNA PLYWOOD AND VENEER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice mustremain postedfar 60 days from the date hereof, and must not bealtered,defaced,or coveredby any othermaterial.West India Fruit and Steamship Company, Inc.andSeafarersInternational Union of North America,Atlantic & Gulf Dis-trict,AFL-CIO.Case No. 15-CA-1454.February 16, 1961DECISION AND ORDERThis proceeding is brought under Section 10(b) of the NationalLabor Relations Act.On December 31, 1958, theSeafarersInterna-tional Union of North America, Atlantic & Gulf District, AFL-CIO,herein called the Union, filed a charge with the National Labor Rela-tionsBoard.On January 2, 1959, a copy of the chargewas servedupon the Respondent, West India Fruit and Steamship Company, Inc.Thereafter, the General Counsel for the National Labor RelationsBoard issued a complaint and notice of hearing, dated April 23, 1959,alleging that the Respondent had engaged in andwas engaging inunfair labor practices affecting commerce within themeaning ofSection 8(a) (1) and (3) and Section 2(6) and (7) of the Act. Copiesof the complaint and notice of hearing were duly served upon theparties.With respect to the unfair labor practices the complaintalleges insubstancethat (1) from on or about December 22 to on orafter De-cember 31, 1958, the Respondent interrogatedits employees on the130 NLRB No. 46.